      Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETERSEN ENERGÍA INVERSORA, S.A.U. and
PETERSEN ENERGÍA, S.A.U.,

                              Plaintiffs,

                      -against-

ARGENTINE REPUBLIC and YPF S.A.,                           Case Nos.:

                              Defendants.                  1:15-cv-02739-LAP
                                                           1:16-cv-08569-LAP

ETON PARK CAPITAL MANAGEMENT, L.P.,
ETON PARK MASTER FUND, LTD., and
ETON PARK FUND, L.P.,

                              Plaintiffs,

                      -against-

ARGENTINE REPUBLIC and YPF S.A.,

                              Defendants.


        PLAINTFFS’ PRE-MOTION CONFERENCE LETTER AND REPORT
                    REGARDING STATUS OF DISCOVERY


     KING & SPALDING LLP                    KELLOGG, HANSEN, TODD,
                                             FIGEL & FREDERICK, P.L.L.C.
     Israel Dahan
     Laura E. Harris                        Mark C. Hansen
     1185 Avenue of the Americas            Derek T. Ho
     New York, New York 10036               Andrew E. Goldsmith
                                            1615 M Street, N.W., Suite 400
     Reginald R. Smith (pro hac vice)       Washington, D.C. 20036
     1100 Louisiana Street
     Houston, Texas 77002

     Counsel for Plaintiffs Petersen Energía Inversora, S.A.U., Petersen Energía, S.A.U.,
Eton Park Capital Management, L.P., Eton Park Master Fund, Ltd., and Eton Park Fund, L.P.
          Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 2 of 18




                                         INTRODUCTION

         Plaintiffs respectfully submit this status report in anticipation of the February 18, 2021

status conference.

         This report recounts Plaintiffs’ discovery status, details Defendants’ discovery status and

seeks the Court’s assistance with several outstanding matters set forth below, and proposes an

extension of the current discovery schedule to accommodate the relief sought from the Court. It

also reports on the progress of discovery from the members of the Eskenazi family. We hope the

Court will find this consolidated approach to be more efficient than a series of pre-motion

letters. 1 We have submitted this report in time to permit full briefing of the requested relief

under the Court’s Individual Practice governing such letters (§ 2.A) before the conference on

February 18.

                                    STATUS OF DISCOVERY

    I.   Plaintiffs’ Provision of Discovery

         Document production

         Plaintiffs have produced more than 25,000 documents (more than 144,000 pages) and

have been producing privilege logs on a rolling basis since October. Plaintiffs expect to

substantially complete their productions and privilege logs on or before February 15, 2021,

although the bulk of their production has already occurred.




1
  We ask that the Court treat the portions of this filing seeking relief for Defendants’ discovery
deficiencies as a series of pre-motion letters under Local Rule 37.2. Plaintiffs request leave to
exceed the three-page limitation for pre-motion conference letters under Your Honor’s
Individual Practices, because this submission addresses multiple issues. See Individual Practices
§ 2.A.
           Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 3 of 18




          Depositions

          Plaintiffs have produced for deposition all witnesses sought by Defendants, including

Armando Betancor, the Petersen Plaintiffs’ receiver, in both his personal and 30(b)(6) capacity,

and four Eton Park witnesses (except the Eskenazis, as to whom see below). Defendants have

not yet noticed the further deposition of Mr. Betancor ordered by the Court. Defendants have

also deposed Mr. Bogart from Burford Capital.

    II.   Defendants’ Productions

          Plaintiffs’ position continues to be that this is a straightforward breach of contract case

that can be resolved easily on summary judgment and in which all the material facts are a matter

of public record. However, Defendants have raised dozens of affirmative defenses – 28 lodged

by the Republic and 17 by YPF. Defendants refuse to meet their own discovery obligations with

respect to those affirmative defenses. With their original excuse—the pandemic—no longer

credible, Defendants now resort to more naked obstructionism. 2 With regret, we have reached

the point where some direction from the Court is necessary.

          Document production

          Plaintiffs served their requests for production (“RFPs”) on the Republic and YPF on

August 12, 2020, six months ago. See Exs. 1 & 2.


2
  At the risk of repetition, we remind the Court that Argentina has publicly avowed a strategy of
delay and obfuscation in this matter. This is straight from the Argentine playbook: engage in
clearly illegal conduct; fail to pay; and engage in the longest dispute resolution process possible
to defer payment, essentially generating a low-interest loan for the Republic. There are many
examples of this conduct. See, e.g., Tr. at 26, 27, NML Capital, Ltd. et al. v. Republic of
Argentina, Case No. 08-cv-06978 (S.D.N.Y. Sept. 29, 2014), ECF No. 696 (holding the Republic
in civil contempt of court for, inter alia, “actions that come from the executive branch”
attempting to “move the proceedings . . . to Buenos Aires” and “ignore [a] basic part of its
financial obligations” contrary to the Court’s injunction), order amended at Am. and
Supplemental Order, ECF No. 693, attached hereto as Exs. 25 & 26. And the strategy is
working—we are nine years after the wrongdoing, and this case is about to have its sixth
anniversary while still being in fact discovery.

                                                    3
        Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 4 of 18




       Both Defendants concede that their document productions are incomplete. We ask for

the Court’s assistance in (i) setting firm deadlines for Defendants to complete document

discovery and (ii) instructing Defendants to meet their production obligations in several respects.

       The dates and volume of Defendants’ productions are set forth below:




Neither Defendant has produced any privilege logs.

       The Republic’s document production

       The Republic’s productions to date overwhelmingly consist of publicly available “filler,”

including legislative materials, ratings reports, and YPF securities filings. Indeed, many of the

longest documents are produced in triplicate. Others—including a 1,642-page manual of

employment and social security law—have no discernible relevance to this litigation whatsoever.

What few emails have been produced are without metadata, meaning Plaintiffs have no efficient

means of determining the sender, recipient, or date of those materials. The Republic concedes

that its searches are still incomplete seven months into discovery, see Ex. 3 at 3, but has refused

to provide even basic information, including:

       •   The identity of the custodians included in the Republic’s collections, including
           whether certain relevant individuals are among the custodians from whom the
           Republic collected email and other ESI;



                                                 4
        Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 5 of 18




       •   The search terms, date ranges, and any other parameters used to identify responsive
           documents; and

       •   Confirmation that the Republic’s productions will include documents relevant to its
           affirmative defenses, including, at a minimum, the Kirchner administration’s non-
           privileged documents and communications with or concerning the Eskenazis or any
           of their representatives.

       In the Republic’s view, its productions need only include “administrative files” that, as its

Rule 30(b)(6) witness testified, are heavily curated compendiums of “memos, notes that support

an act of government.” Ex. 4 (Etchegorry Dep. 73:8-17). The Republic’s insistence on

producing only materials that “support” the Republic’s actions is offensive to the principles

governing the American discovery process.

       We ask the Court to order:

       1. That the Republic search for and produce documents from the custodians identified

           by Plaintiffs (including fact witnesses identified in Defendants’ disclosures) as set

           forth on Exhibit 5 at 2 n.1, and produce those documents with metadata.

       2. That the Republic provide within 24 hours the search terms, date ranges, and other

           parameters used to collect documents.

       3. That the Republic produce a privilege log for its productions, including by February

           26 a privilege log covering the productions already made.

       4. That the Republic commence additional rolling productions by no later than February

           26 and complete its production (and its privilege log) by March 12.

       YPF’s document production

       Thus far, the vast majority of YPF’s productions have been publicly available SEC

filings. YPF contends that it must obtain the consent of its current and former employees before

it begins searching and reviewing documents in their custodial files, much less producing those

documents. As a result, YPF has produced only 428 documents from four of more than a dozen

                                                 5
        Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 6 of 18




individual custodians, and confirmed during a recent meet and confer that it had not even begun

its review of at least some of the remainder. YPF has identified nothing in Argentine law—to

say nothing of U.S. law—that supports its position.

       Last fall, YPF asserted that it could not produce documents in its current or former

employees’ custodial files without their consent. However, after Plaintiffs objected, YPF said on

November 5, 2020 that its claimed Argentine obligations were “a non-issue” because YPF

expected to obtain the needed consents and would “produce non-privileged responsive emails on

a rolling basis as it obtains consents from its custodians.” Ex. 6 at 1. On November 10, 2020,

YPF represented to the Court that it “hope[d] to substantially complete its document production

within 60 days [i.e., by January 9, 2021].” Petersen Dkt. No. 194 at 9.

       On December 2, 2020, after YPF had still produced no custodial documents, Plaintiffs

requested YPF’s basis for withholding responsive documents. Ex. 7. On January 6, 2021, a few

days before YPF’s self-imposed production deadline, YPF withdrew its prior assertions under

Argentine law, indicating that it was “not currently withholding any responsive documents from

production based on Argentine law” and therefore was not required “to demonstrate that

Argentine law prohibits production of documents absent consent from individual document

custodians.” Ex. 8 at 1. YPF also represented that: (a) its review of documents was “in

progress”; (b) it would produce non-privileged emails the following week; (c) it would produce

additional responsive, non-privileged documents “as soon as possible,” and (d) it would notify

Plaintiffs if it determined it would not be able to complete its production by the February 15,

2021 fact discovery deadline. Id. at 2 & n.2.

       Notwithstanding these assurances, YPF has produced documents from only four of the 15

to 16 custodians it has promised. YPF has also apparently reversed course again: during a



                                                 6
         Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 7 of 18




January 20, 2021 meet-and-confer call, counsel for YPF made plain their position that YPF must

obtain consent from its custodians before YPF can even begin searching and reviewing

documents from custodial files.

        YPF’s position is inconsistent with the law in this District, which provides that “a party

raising foreign law as a basis for objecting to discovery faces the burden of demonstrating that

the foreign law actually prohibits producing the requested information.” NML Capital, Ltd. v.

Republic of Argentina, 2013 WL 491522, at *3 (S.D.N.Y. Feb. 8, 2013); see also Laydon v.

Mizuho Bank, Ltd., 183 F. Supp. 3d 409, 425 (S.D.N.Y. 2016) (requiring disclosure where

resisting parties were “unable to cite a single instance in which a UK enforcement action was

taken against an entity for violating the [foreign law at issue] by complying with discovery

demands in the United States”); In re Vivendi Universal, S.A. Sec. Litig., 2006 WL 3378115, at

*4 (S.D.N.Y. Nov. 16, 2006) (compelling production where resisting non-party “ha[d] been

threatened with prosecution by two French agencies” but there was no showing that the threats

would be carried out). Indeed, YPF’s position conflicts with its own code of ethics, which

provides that email and other files are not “for [employees’] personal use” and therefore cannot

be private. 3

        We ask the Court to order:

        1. That YPF identify the custodians, search terms, date ranges, and other parameters

            used to collect documents, and produce those documents with metadata.

        2. That YPF’s objections based on the absence of consent from custodians are

            overruled.




3
 See Section 8.11, Ethics and Conduct Regulation for YPF Employees,
https://www.sec.gov/Archives/edgar/data/904851/000119312505135966/dex111.htm.

                                                 7
           Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 8 of 18




       3. That YPF produce a privilege log for its productions, including by February 26 a

             privilege log covering the productions already made.

       4. That YPF commence additional rolling productions by no later than February 26 and

             complete its production (and its privilege log) by March 12.

       Document production from the Republic and YPF relating to the Eskenazis

       Defendants have asserted affirmative defenses that Petersen Plaintiffs’ YPF purchase was

consummated through a “sham agreement,” and that Petersen Plaintiffs’ claims are barred by

unclean hands based on the Eskenazis’ share acquisition and management of YPF. See Petersen

Dkt. No. 98 at 23-26, 29 (Republic’s Fifth and Ninth Defenses), Dkt. No. 99 at 20 (YPF’s

Eleventh and Thirteenth Defenses). Defendants have made much of the Eskenazis, as the Court

knows, and have insisted that these defenses require discovery from the Eskenazis; we address

the status of that discovery in the next section. Yet, although each Defendants has a long history

with the Eskenazi family, neither has produced any documents or communications concerning

that relationship, including as to events Defendants insist are relevant. 4

       The Republic’s relationship with the Eskenazis goes back nearly twenty-five years, to

when the patriarch of the family, Enrique Eskenazi, came to know Néstor Kirchner, then

Governor of the Province of Santa Cruz and a rising star in Argentine politics. 5 Then-Governor

Kirchner and Enrique Eskenazi became close friends, with the Eskenazis’ companies handling




       4
         Plaintiffs’ RFPs sought these documents. See Ex. 9 at 9-11 (RFP Nos. 17-22, 28);
Ex. 10 at 8-10 (RFP Nos. 14, 18-22, 25).
       5
         See Ex. 11, Jude Webber, YPF Move Puts Eskenazi Clan in Debt Bind, Financial Times
(Apr. 19, 2012), https://on.ft.com/2X4H331.

                                                  8
           Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 9 of 18




various construction projects within the province and Enrique eventually taking 51% ownership

in the Bank of Santa Cruz, the major regional bank. 6

       In 2003, Néstor Kirchner was elected President of Argentina. His proximity to the

Eskenazi family continued. It was well-accepted—and well-reported—that one of President

Néstor Kirchner’s goals became the “Argentinization” of the former state-owned and -run oil

company, YPF. 7 The Republic wanted more control, and someone who would answer directly to

the Republic’s leadership (as majority owner Repsol, of Spain, would not). As Julio de Vido,

then Minister of Planning and Public Investment, reportedly put it: “We need a director who’ll

pick up the phone when we ring.” 8 The Republic thus sought not just an “Argentinization” of

YPF, but a “Kirchnerization.” 9

       The Republic could be certain that, as close friends of both Néstor Kircher and his wife,

Cristina (who succeeded him as President in 2007), the Eskenazis would pick up the phone.

Indeed, even before the Republic installed Sebastián Eskenazi as YPF’s CEO, he “was one of the

few men in Argentina with free access to the president’s office ‘without asking for permission

from anyone’ except the head of State.” 10 In the end, “the involvement of the Kirchnerist banker




       6
           See id.
       7
         See Ex. 12, Carlos Pagni, Escenario. Por qué Eskenazi se quedará con YPF, La Nacion
(June 18, 2007), https://www.lanacion.com.ar/economia/por-que-eskenazi-se-quedara-con-ypf-
nid918387/.
       8
           See Ex. 11, Webber, YPF Move Puts Eskenazi Clan in Debt Bind, supra.
       9
           Ex. 12, Pagni, Escenario. Por qué Eskenazi se quedará con YPF, supra.
       10
          Ex. 13, El personaje en la noticia. Eskenazi, un constructor y banquero amigo de
Kirchner, La Nacion (Dec. 22, 2007), https://www.lanacion.com.ar/economia/eskenazi-un-
constructor-y-banquero-amigo-de-kirchner-nid973367/.

                                                9
        Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 10 of 18




[Enrique Eskenazi] in the oil company was put forward by the Casa Rosada [Argentine

Presidential Palace].” 11

        Even today, the Eskenazis remain enmeshed with the Republic’s leadership. As recently

as December 2, 2020, Matías Eskenazi Storey met with President Fernández regarding a banking

initiative. 12 The President’s own Twitter account publicized the meeting. 13

        Despite all of the above, Defendants have produced no documents related to the

affirmative defenses that they claim turn on the Eskenazis’ conduct. This is difficult to

understand. Indeed, Sebastián Eskenazi has now testified pursuant to the letters rogatory that his

only email address was the one provided by YPF. Based on this testimony there is reason to

believe that the documents sought by Defendants from the Eskenazis are all in Defendants’

custody and control and have been since the outset of the litigation.

        We ask the Court to order both Defendants to produce all documents sought by Plaintiffs’

RFPs relating to the Eskenazis on the same schedule as set forth above, including but not limited

to:

        •    Documents concerning the ongoing investigation into the Kirchner administration and
             the Eskenazis, including an interdisciplinary study ordered by the presiding judge on
             the management of YPF by the Eskenazis and the participation of the Republic’s
             representatives on YPF’s board, among other things;

        •    Communications between the Republic or its representatives and the Eskenazis or their
             associates relating to (a) Petersen’s investment in YPF, (b) Eskenazi family members’
             activities on behalf of YPF, or (c) the present litigation;



        11
          Ex. 14, Kirchner Impuso a Eskenazi Para YPF, La Política Online (July 8, 2007),
https://www.lapoliticaonline.com/nota/nota-30361/.
        12
          See Ex. 15, Banks presented to Alberto Fernández the electronic wallet to compete
with Mercado Libre, Explica.co (Dec. 2, 2020), https://www.explica.co/banks-presented-to-
alberto-fernandez-the-electronic-wallet-to-compete-with-mercado-libre/.
        13
          See Ex. 16, Alberto Fernández Twitter Account (Dec. 1, 2020), https://twitter.com/
alferdez/status/1333922705440198662.

                                                10
        Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 11 of 18




       •   Records of meetings or telephone calls between the Republic or its representatives and
           the Eskenazis or their associates relating (a) Petersen’s investment in YPF, (b) the
           Eskenazis’ activities on behalf of YPF, or (c) the present litigation; and

       •   Documents concerning the Eskenazis’ or their associates’ activities in connection with
           (a) Petersen’s investment in YPF, (b) the management of YPF, or (c) the present
           litigation.

       Other discovery

       Plaintiffs have sought Rule 30(b)(6) deposition testimony from the Republic and YPF on

15 and 12 subjects, respectively, generally relating to Defendants’ affirmative defenses.

Plaintiffs postponed the bulk of Defendants’ Rule 30(b)(6) depositions after the Court granted

Defendants’ requested extension, due to Defendants’ failure to produce documents. There is no

live dispute for the Court at present but Plaintiffs do expect the remaining witnesses to be

provided between the end of document discovery and the close of fact discovery, and we ask

Defendants to raise with the Court now any unwillingness to do so to avoid a later disruption to

the schedule. We believe all of those depositions can be concluded in one week, the week of

March 15, accommodating a close of fact discovery on March 12 and a close of all fact discovery

on March 19.

III.   Discovery of the Eskenazis

       Pursuant to the Court’s Orders on November 23, 2020 and December 22, 2020, Petersen

Dkt. Nos. 219 and 249, Plaintiffs have sought to provide discovery from the four members of the

Eskenazi family who are the subject of the Orders. These efforts have included consistent efforts

to obtain the discovery through the Eskenazis’ U.S. counsel, Steven Reisberg of Chaffetz

Lindsey LLP. Mr. Reisberg has stated to counsel for both Plaintiffs and Defendants that his

clients are willing to cooperate voluntarily in providing documents and testimony. But he has

been unwilling to submit his clients to the Court’s jurisdiction. Counsel for Plaintiffs continue to

work with Mr. Reisberg to secure his clients’ voluntary cooperation. But they have taken

                                                11
        Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 12 of 18




additional actions to obtain the discovery. Here are the highlights of what has transpired, with

additional details set forth below: 14

        •   After Defendants let their letters rogatory languish for months, 15




        •




        •




14
   While Plaintiffs have taken all available steps to obtain discovery from the Eskenazis, they
respectfully submit that such efforts to comply with the Court’s Orders are made without
prejudice to their position that they neither control the Eskenazis nor have the practical ability to
obtain discovery from them. They further submit that their efforts to compel them, both in
Argentina and in this Court, are conclusive evidence that Plaintiffs are unable to obtain the
discovery without assistance from judicial authorities. See Coventry Capital US LLC v. EEA Life
Settlements, Inc., 439 F. Supp. 3d 169, 171 (S.D.N.Y. 2020) (reconsidering control finding in
light of “more developed factual record”); In re Application of Potanina, 2015 WL 4476612, at
*2 (S.D.N.Y. June 30, 2015) (Preska, J.) (similar). It is Plaintiffs’ hope that the Argentine letters
rogatory proceedings, which are described in this report and are ongoing, will provide all the
necessary discovery, even though Plaintiffs have taken independent steps to seek the discovery
informally and through third-party subpoena as well.
15
   It is worth noting the Kafkaesque nature of the letters rogatry process here, in which the
Republic sought the letters rogatory requesting orders directing the Republic itself to do things.

                                                 12
       Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 13 of 18




       •




       •   As a further protection, in case                         is not viewed as sufficient by

           the Court, Plaintiffs took the additional step of serving the key Eskenazi witness

           (Sebastián, the former CEO of YPF) with a third-party subpoena today, when he

           traveled into the United States from Argentina. We did so to bring discovery from

           him under the supervision of the Court, so that there can be no dispute as to the

           sufficiency of the discovery provided. Plaintiffs are concerned that Defendants do

           not seek discovery, but rather discovery fights, to be used tactically to avoid

           addressing the merits of the case. Putting Mr. Eskenazi under subpoena will ensure

           that Defendants receive whatever discovery the Court decides is required.

       •   Plaintiffs continue to work with the Eskenazis’ counsel to obtain voluntary

           cooperation, in the hope that further compulsion will not be required. Plaintiffs have

           proposed an extension of the discovery schedule so that the discovery can be

           completed appropriately.

       •   We respectfully request that Mr. Reisberg be ordered to appear at the February 18

           conference so that he can address the Court on the status of discovery from his

           clients.

       To provide more detail:

       The day after the December 22 conference, Plaintiffs proposed that Plaintiffs,

Defendants, and Mr. Reisberg meet and confer to discuss the most efficient way for the

Eskenazis to appear for deposition and produce documents. See Ex. 17. There followed a



                                                13
        Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 14 of 18




lengthy exchange of emails and letters, during which Plaintiffs repeatedly encouraged the

Eskenazis to cooperate and agreed to pay the reasonable costs of a vendor to assist them in

producing documents. See Exs. 18, 19.




        On January 14, 2021, Mr. Reisberg wrote to the parties that his clients are not parties to

this litigation or subject to the jurisdiction of this Court. See Ex. 20. He reported, however, that

his clients were “willing to cooperate on a voluntary basis in providing certain of the documents

and testimony requested in the Letters Rogatory and the Document Requests, provided their legal

rights are protected.” Id. at 2.

        On January 20, 2021, the parties and Mr. Reisberg finally held the meet and confer

telephone call Plaintiffs had proposed. During that call Mr. Reisberg said that he was still

evaluating the volume of his clients’ documents. He agreed to report back to the parties with that

information, and Defendants agreed to propose search terms the Eskenazis could use if the

volume of documents required it.




                                                 14
        Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 15 of 18




       On January 23, 2021, Mr. Reisberg proposed to the parties that an agreement be entered

adjourning the Argentine proceedings, “the goal being to provide us with the time needed to

respond to the requests for documents and requests for testimony.” Ex. 21.




       The parties and the Eskenazis then exchanged a series of draft stipulations to be filed in

this Court seeking an extension of the discovery deadline. See, e.g., Ex. 22. However, Mr.

Reisberg informed the parties that the Eskenazis remained unwilling to be subject to the

supervision of this Court, and that the Eskenazis “will provide such documents and testimony as

is required by the Courts in Argentina pursuant to the Letters Rogatory, subject to the assertion

of all legal rights and privileges.” Ex. 23. Plaintiffs and Defendants nonetheless reached

agreement on a draft stipulation that would have committed the Eskenazis to providing discovery

in the United States and extended the case schedule accordingly, see Ex. 24, but Mr. Reisberg

never responded further. We have asked Mr. Reisberg to attend the status conference, but it is

not clear to us if he will do so voluntarily, and we thus ask the Court to order his attendance.

       Despite Mr. Reisberg’s informing the parties that the Eskenazis would comply with the

letters rogatory, the following day (February 3, 2021)



                                                 15
Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 16 of 18




                               16
       Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 17 of 18




       In light of the uncertainty whether

       , Plaintiffs served Sebastián Eskenazi with subpoenas for documents and testimony on

February 11, 2021, during a layover in Miami. The subpoenas call for document production on

February 26, 2021, and a deposition on March 1, 2021.

IV.    Discovery Schedule

       Given the above, Plaintiffs propose an extension of the remaining deadlines resulting in

the following schedule:

       February 18, 2021 Status Conference – 10 a.m. EST
          March 12, 2021 Document Discovery Closes
          March 19, 2021 Fact Discovery Closes
           April 23, 2021 Opening Expert Reports Due 16
            May 28, 2021 Rebuttal Expert Reports Due
             June 2, 2021 Status Conference – 10 a.m. EDT

16
  Both Plaintiffs and Defendants may serve reports during each of the three report phases
(opening, rebuttal, and reply); and a party’s “opening” reports need only address issues on which
that party bears the burden of proof.

                                               17
      Case 1:15-cv-02739-LAP Document 279 Filed 02/11/21 Page 18 of 18




          June 11, 2021 Reply Expert Reports Due
            July 2, 2021 Expert Discovery Closes
           July 23, 2021 Motions For Summary Judgment Due
        August 27, 2021 Oppositions to Motions for Summary Judgment Due
    September 17, 2021 Replies in Support of Motions for Summary Judgment Due
        November 2021 Trial


DATED: February 11, 2021               By:    /s/ Mark C. Hansen

Israel Dahan                                  Mark C. Hansen
Laura E. Harris                               Derek T. Ho
KING & SPALDING LLP                           Andrew E. Goldsmith
1185 Avenue of the Americas                   KELLOGG, HANSEN, TODD,
New York, New York 10036                        FIGEL & FREDERICK, P.L.L.C.
Phone: (212) 556-2114                         1615 M Street, N.W., Suite 400
Fax: (212) 556-2222                           Washington, D.C. 20036
Email: idahan@kslaw.com                       Phone: (202) 326-7900
Email: lharris@kslaw.com                      Fax: (202) 326-7999
                                              Email: mhansen@kellogghansen.com
Reginald R. Smith (pro hac vice)              Email: dho@kellogghansen.com
KING & SPALDING LLP                           Email: agoldsmith@kellogghansen.com
1100 Louisiana Street
Houston, Texas 77002
Phone: (713) 751-3200
Fax: (713) 751-3290
Email: rsmith@kslaw.com

     Counsel for Plaintiffs Petersen Energía Inversora, S.A.U., Petersen Energía, S.A.U.,
Eton Park Capital Management, L.P., Eton Park Master Fund, Ltd., and Eton Park Fund, L.P.




                                             18
